DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on August 23, 2022. Claims 16-31 are pending in the application. Claims 22-30 are withdrawn, and claims 16-21 and 31 are being examined herein.
Status of Objections and Rejections
The objection to the claims is withdrawn in view of Applicant’s amendment.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
New objections to the claims are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 103 are necessitated by new claim 31.
Claim Objections
Claim 16 is objected to because of the following informalities:
In line 4, “the two electrodes” should read “the two coplanar electrodes” for consistency.
In line 9, “the two planar electrodes” should read “the two coplanar electrodes” for consistency.
Appropriate correction is required.
Claims 17-18 are objected to because of the following informalities:  in line 2 of each claim, “ZnO nanowires” should read “the ZnO nanowires” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Deshusses et al. (US 2010/0089772 A1) (provided in Applicant’s IDS filed on March 9, 2020) and further in view of Caicedo et al., Aspect ratio improvement of ZnO nanowires grown in liquid phase by using step-by-step sequential growth, CrystEngComm, Vol. 18, Issue 29, pp. 5502-5511 (2016) (provided in Applicant’s IDS filed on March 9, 2020).
Regarding claim 16, Deshusses teaches a method for producing a gas sensor (fabrication of a nanomaterial-based electrode network for a gas sensor, Figs. 1-4B, para. [0058]-[0059]) comprising a step of providing a substrate with two coplanar electrodes (a substrate 212 with coplanar electrodes 202 formed thereon, Figs. 2A-2B, para. [0060]-[0061]) and a step of forming a ZnO nanowires network on the two coplanar electrodes (zinc oxide nanostructures network 222 formed on the electrodes 202, Figs. 4A-4B, para. [0063]-[0065]; the nanostructure network may be nanowires, para. [0058]), wherein the step of forming the ZnO nanowires network on the two electrodes is performed as follows:
b) dispersing the synthetized ZnO nanowires in a solvent (the ZnO nanowires suspension is formed by dispersing the ZnO nanomaterial in a solvent, Figs. 4A-4B, para. [0063]-[0064]);
c) drop casting the solution containing the solvent and the ZnO nanowires on the two planar electrodes (a droplet 400 of the ZnO nanowires suspension containing the ZnO and solvent is deposited in the gaps between the electrodes 202, Fig. 4A, para. [0063]-[0064]);
d) drying the solution at a temperature inferior to 85°C (the ZnO nanowires suspension is dried by evaporation of the solvent at room temperature, Figs. 4A-4B, para. [0065]; Examiner interprets room temperature to be inferior to 85°C).
Deshusses teaches zinc oxide nanomaterial (para. [0063]), but is silent with respect to how the ZnO is synthesized, and therefore fails to teach a) synthesizing ZnO nanowires with a liquid phase sequential growth method.
Caicedo teaches that ZnO nanowires have shown advantages in the sensing field due to their very large surface-to-volume ratio, high crystallinity, and simple preparation methods (abstract). Caicedo teaches synthesis of ZnO nanowires with a liquid phase sequential growth method which directly improves and increases the aspect ratio of the ZnO nanowires (abstract, pg. 5503, left column, last paragraph, right column, first paragraph, Introduction). Caicedo teaches that the liquid phase sequential growth method comprises: a) preparing a reaction solution comprising equimolar amounts of zinc chloride and hexamethylenetetramine in water (Fig. 1, pg. 5503, right column, second and third paragraphs, Experimental setup), b) heating and stirring the reaction solution simultaneously at 85°C (Fig. 1, pg. 5503, right column, third paragraph, Experimental setup), and c) adding, every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine while heating at 85°C (Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see Fig. 1 which shows at least two cycles).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the synthesis of the ZnO nanowires of Deshusses to include the liquid phase sequential growth method as taught by Caicedo because it would directly improve and increase the aspect ratio of the ZnO nanowires (Caicedo, abstract, pg. 5503, left column, last paragraph, right column, first paragraph, Introduction), which would also enhance the bridging of the gaps between the electrodes due to increased length of the ZnO nanowires (Deshusses, para. [0063], [0065]).
Regarding claim 17, Modified Deshusses teaches wherein the step of synthesizing ZnO nanowires comprises the sub-steps of subsequently:
a) preparing a solution of zinc chloride and hexamethylenetetramine dissolved into water, wherein the zinc chloride and the hexamethylenetetramine are equimolar (preparing a reaction solution comprising equimolar amounts of zinc chloride and hexamethylenetetramine in water, Caicedo, Fig. 1, pg. 5503, right column, second and third paragraphs, Experimental setup, see modification supra);
b) heating the solution at a temperature comprised between 70° and 90°C (heating and stirring the reaction solution simultaneously at 85°C, Caicedo, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see modification supra);
c) adding every 100 minutes, equimolar amounts of zinc chloride and hexamethylenetetramine into the solution while keeping the heating (adding, every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine while heating at 85°C, Caicedo, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see Fig. 1 which shows at least two cycles, see modification supra).
Regarding claim 18, Modified Deshusses teaches wherein the step of synthesizing ZnO nanowires is performed under stirring (heating and stirring the reaction solution simultaneously at 85°C, Caicedo, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see modification supra).
Regarding claim 19, Modified Deshusses teaches wherein the sub-step (c) is repeated at least one time (adding, every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine while heating at 85°C, Caicedo, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see Fig. 1 which shows at least two cycles, see modification supra).
Regarding claim 20, Modified Deshusses teaches wherein the step of drop casting comprises depositing a droplet of the solution on the two coplanar electrodes (the droplet 400 of the ZnO nanowires suspension is deposited in the gaps between the electrodes 202, Fig. 4A, para. [0063]-[0064]). Modified Deshusses teaches that the droplet 400 may have a volume in the range between 0.1 µL to 1.0 µL (Fig. 4A, para. [0063]), and therefore fails to teach a droplet of 50 µL.
However, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the droplet disclosed by Deshusses serves the purpose of a nanomaterial suspension that bridges the gap between adjacent electrodes and forms a ZnO nanowire network (para. [0063]-[0065]). Thus, it is obvious to have a droplet that is 50 µL because such volume, although not explicitly disclosed by Deshusses, would serve the same purpose and provide the same properties as the 0.1 µL to 1.0 µL droplet that is disclosed by Deshusses.
Regarding claim 21, Modified Deshusses teaches the steps of drop casting (the droplet 400 of the ZnO nanowires suspension containing the ZnO and solvent is deposited in the gaps between the electrodes 202, Fig. 4A, para. [0063]-[0064]) and of drying (the ZnO nanowires suspension is dried by evaporation of the solvent at room temperature, Figs. 4A-4B, para. [0065]). Modified Deshusses fails to teach wherein the steps of drop casting and of drying are repeated together at least one time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steps (c) and (d) of Modified Deshusses to be repeated together at least one time because it would increase the amount of ZnO nanowires connecting the electrodes.
Regarding claim 31, Deshusses teaches a method for producing a gas sensor (fabrication of a nanomaterial-based electrode network for a gas sensor, Figs. 1-4B, para. [0058]-[0059]) comprising a step of providing a substrate with two coplanar electrodes (a substrate 212 with coplanar electrodes 202 formed thereon, Figs. 2A-2B, para. [0060]-[0061]) and a step of forming a ZnO nanowires network on the two coplanar electrodes (zinc oxide nanostructures network 222 formed on the electrodes 202, Figs. 4A-4B, para. [0063]-[0065]; the nanostructure network may be nanowires, para. [0058]), wherein the step of forming the ZnO nanowires network on the two electrodes is performed as follows:
b) dispersing the synthetized ZnO nanowires in a solvent (the ZnO nanowires suspension is formed by dispersing the ZnO nanomaterial in a solvent, Figs. 4A-4B, para. [0063]-[0064]);
c) drop casting the solution containing the solvent and the ZnO nanowires on the two planar electrodes (a droplet 400 of the ZnO nanowires suspension containing the ZnO and solvent is deposited in the gaps between the electrodes 202, Fig. 4A, para. [0063]-[0064]);
d) drying the solution at a temperature inferior to 85°C (the ZnO nanowires suspension is dried by evaporation of the solvent at room temperature, Figs. 4A-4B, para. [0065]; Examiner interprets room temperature to be inferior to 85°C),
wherein the method is performed without annealing (the ZnO nanowires suspension is dried by evaporation of the solvent at room temperature, Figs. 4A-4B, para. [0065]; Examiner interprets the evaporation at room temperature to be performed without annealing since it is performed at room temperature and not heated).
Deshusses teaches zinc oxide nanomaterial (para. [0063]), but is silent with respect to how the ZnO is synthesized, and therefore fails to teach a) synthesizing ZnO nanowires with a liquid phase sequential growth method.
Caicedo teaches that ZnO nanowires have shown advantages in the sensing field due to their very large surface-to-volume ratio, high crystallinity, and simple preparation methods (abstract). Caicedo teaches synthesis of ZnO nanowires with a liquid phase sequential growth method which directly improves and increases the aspect ratio of the ZnO nanowires (abstract, pg. 5503, left column, last paragraph, right column, first paragraph, Introduction). Caicedo teaches that the liquid phase sequential growth method comprises: a) preparing a reaction solution comprising equimolar amounts of zinc chloride and hexamethylenetetramine in water (Fig. 1, pg. 5503, right column, second and third paragraphs, Experimental setup), b) heating and stirring the reaction solution simultaneously at 85°C (Fig. 1, pg. 5503, right column, third paragraph, Experimental setup), and c) adding, every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine while heating at 85°C (Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see Fig. 1 which shows at least two cycles).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the synthesis of the ZnO nanowires of Deshusses to include the liquid phase sequential growth method as taught by Caicedo because it would directly improve and increase the aspect ratio of the ZnO nanowires (Caicedo, abstract, pg. 5503, left column, last paragraph, right column, first paragraph, Introduction), which would also enhance the bridging of the gaps between the electrodes due to increased length of the ZnO nanowires (Deshusses, para. [0063], [0065]).
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 6-7 of the amendment, Applicant argues that Deshusses teaches commercial nanowires, and thus does not teach that the ZnO nanowires are synthesized with a liquid phase sequential growth method.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Deshusses is modified in view of Caicedo to teach the liquid phase sequential growth method.
In the arguments presented on pages 6-7 of the amendment, Applicant argues that the technical problem solved by the present invention is to provide a gas sensor with high gas sensitivity at room temperature without having to anneal the sensor. Applicant asserts that in para. [0065] of Deshusses, the gas sensor has to be annealed in order to increase the sensitivity of the sensor.
Examiner respectfully disagrees. The claimed method in claim 31 comprises steps a-d, wherein the method is performed without annealing. In other words, the claimed method in claim 31 comprises steps a-d performed without annealing. As discussed in the rejection supra, Modified Deshusses teaches the claimed steps a-d, and does not disclose that those steps are performed with annealing. In particular, the evaporation at step d is performed at room temperature (Deshusses, Figs. 4A-4B, para. [0065]), and thus is not annealed or heated in this step. Deshusses teaches that the nanomaterial suspension is dried by evaporation of the solvent at room temperature to form a nanostructure network 222 comprising an array of electrodes 202 connected by the nanomaterial bridges 220 (Fig. 4B, para. [0065]). Thus, the nanostructure network 222 is already formed after drying at room temperature, and does not require further annealing to be formed. Claim 31 requires forming the ZnO nanowires network on the two electrodes, which is taught by the nanostructure network 222 of Deshusses formed on the electrodes 202 after drying at room temperature (Fig. 4B, para. [0065]). While Deshusses discloses a later step S106 of annealing in para. [0065], the ZnO nanostructure network 222 on the electrodes 202 is already formed in step S104 before annealing. The method of Deshusses in step S104 reads on claim 31 because it is performed without annealing, and the ZnO nanostructure network 222 is already formed in step S104. Therefore, Modified Deshusses teaches forming the ZnO nanowires network on the two electrodes by performing steps a-d without annealing (see rejection supra).
In the arguments presented on pages 6-7 of the amendment, Applicant argues that one skilled in the art would not have modified Deshusses and used the liquid phase sequential growth method of Caicedo in order to achieve what the present invention achieves, without involving an inventive step. Applicant asserts that Caicedo does not disclose that the ZnO nanowires synthesized with the li	quid phase sequential growth method are suitable to provide a gas sensor with high gas sensitivity at room temperature. Applicant asserts that Caicedo is silent with regard to manufacturing a gas sensor and performing the method without annealing.
Examiner respectfully disagrees. In response to applicant's argument that Deshusses in view of Caicedo does not teach a gas sensor with high gas sensitivity at room temperature, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the synthesis of the ZnO nanowires of Deshusses to include the liquid phase sequential growth method as taught by Caicedo because it would directly improve and increase the aspect ratio of the ZnO nanowires (Caicedo, abstract, pg. 5503, left column, last paragraph, right column, first paragraph, Introduction), which would also enhance the bridging of the gaps between the electrodes due to increased length of the ZnO nanowires (Deshusses, para. [0063], [0065]). In response to applicant's argument that Caicedo is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Caicedo is analogous art because it is in the field of applicant’s endeavor, which is ZnO nanowires in the sensing field. Caicedo does not teach annealing, and therefore the method of Caicedo is performed without annealing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794                                                                                                                                                                                            


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795